NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   RAKEIM SHEROD WARD, Appellant.

                             No. 1 CA-CR 16-0066
                               FILED 3-9-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-001294-001
                   The Honorable Dean M. Fink, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Christopher V. Johns
Counsel for Appellant
                             STATE v. WARD
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Lawrence F. Winthrop joined.


T H O M P S O N, Judge:

¶1           This case comes to us as an appeal under Anders v. California,
368 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for defendant has advised us that, after searching the entire record,
he was unable to find any arguable questions of law and has filed a brief
requesting this court to conduct an Anders review of the record. Defendant
was given the opportunity to file a supplemental brief in propria persona, but
he did not do so.

¶2              In October 2013, Laura Riddle-Strickland told her friend, S.F.,
about problems she was having with D.F., a man she previously worked
for. S.F. offered to “help” her with the situation and they concocted a plan
to rob D.F. Strickland wanted to get a hard drive back from D.F. and
suggested S.F. steal methamphetamine D.F. allegedly kept in his apartment
as well. S.F. told Strickland he would “go get [his] partner” and come back.
S.F. returned with defendant and the three further discussed the robbery.
The plan was for S.F. and defendant to knock on D.F.’s door, enter the
apartment, and steal the hard drive and drugs.

¶3           Later that evening, S.F. and defendant reunited with
Strickland and she gave them directions to D.F.’s apartment complex and
his apartment. The apartment complex D.F. lived in, however, was divided
into two separate addresses, resulting in a duplication of apartment
numbers throughout the complex. S.F. and defendant robbed the incorrect
apartment.

¶4             T.J. was sitting at his computer in his apartment when he
heard someone trying to open his door. Scared, he got his gun and placed
it on his desk. Approximately ten to fifteen minutes later, he heard a knock
on his door and answered it. Defendant and S.F., who had a gun, forced
their way into T.J.’s apartment. Once inside, defendant went to the back
bedroom and shut the door while S.F. kept the gun pointed at T.J. and
yelled “Where is it at?” T.J. slowly walked backwards towards his desk. He




                                      2
                             STATE v. WARD
                            Decision of the Court

picked up his gun and shot S.F. twelve times. T.J. ran from the apartment
and called the police. S.F. was pronounced dead on the scene.

¶5           Upon hearing the gunshots, defendant jumped out of T.J. ’s
bedroom window, threw away his shirt and gloves in a nearby dumpster,
and told Strickland what had taken place. The two left the apartment
complex and police arrested defendant the next day.

¶6             The state charged defendant with first degree felony murder,
a class one dangerous felony (count one), attempt to commit armed
robbery, a class three dangerous felony (count two), and burglary in the
first degree, a class two dangerous felony (count three).

¶7              After a jury trial, defendant was convicted as charged. The
trial court sentenced defendant to life in prison with the possibility of parole
after twenty-five years for count one, a presumptive term of 7.5 years in
prison for count two, and a presumptive term of 10.5 years in prison for
count three. The court ordered the sentences to run concurrently and gave
defendant 827 days of presentence incarceration credit. The court also
ordered defendant to pay T.J. $700 in restitution.

¶8             We have read and considered defendant’s Ander’s brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300, 451 P.2d at 881. We find none. All of the proceedings were conducted
in compliance with the Arizona Rules of Criminal Procedure and the
sentences imposed were within the statutory limits. Following this
decision, defendant’s counsel is released from his obligation under this
appeal after informing defendant of its outcome and his future options. See
State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
Defendant has thirty days from the date of this decision to proceed, if he
wishes, with an in propria persona motion for reconsideration.




                                       3
                  STATE v. WARD
                 Decision of the Court

¶9   We affirm the convictions and sentences.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                              4